Citation Nr: 0727561	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-08 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to April 
1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In February 2006, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records are unavailable, 
presumably having been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Where a veteran's service medical records are 
unavailable, the Board has a heightened duty to assist and 
obligation to explain its findings and conclusions, and must 
carefully consider the benefit of the doubt rule.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  The case law does not, however, lower 
the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.

The Board believes that further evidentiary development is 
required.  According to a January 1974 record from the 
Missouri State Mental Health Department, the veteran was 
terminated from the facility's active rolls because he had 
not been in contact with the clinic for approximately eight 
months.  VA's prior records request asked for records from 
January 1, 1974, to December 31, 1974.  Because any earlier 
medical records could potentially help establish the 
veteran's claim, the Board believes that another remand is 
warranted.

The Board notes that the veteran's claims file contains a 
detailed account of the records requests that have been made, 
as well as of both the positive replies and the negative 
responses.  Among these records is a September 2003 NPRC 
letter indicating that NPRC may be able to search alternate 
records sources if it is given the veteran's service number, 
the approximate dates (month, or season, and year) of each 
injury/illness, and the specific organizational assignments 
(company, battalion, regiment, division/squadron, group, 
wing, etc.) at that time.  If such measures have not been 
taken, VA should request this information from the veteran 
and submit it to the NPRC so an alternate records search may 
be performed.

The veteran should also be notified of the importance of 
other forms of evidence in establishing his claim, and that 
such evidence is especially important in situations where the 
veteran's service medical records are not available.  
Examples of alternative types of evidence include "buddy 
statements" from people with whom the veteran served, 
statements from friends and family members who knew the 
veteran before service or shortly thereafter, and letters 
that were written by the veteran during service.  Personal 
statements from friends, family, or other servicemembers 
should include the writer's personal statements and 
observations with respect to what the veteran was like 
before, during and/or after service.  Of particular 
importance are statements from individuals who can describe 
ways in which the veteran changed during this period.  On 
remand, the veteran should be requested to submit this type 
of evidence.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  Specifically, the RO should obtain 
the veteran's authorization to request any 
records from the Missouri State Mental 
Health Department.  (The Board notes that 
prior searches did not include requests 
for records from earlier than January 1, 
1974.)  The RO should also request any VA 
medical records that are not currently on 
file that relate to the veteran's claim.  
If any of the requested records do not 
exist or cannot otherwise be obtained, 
that fact should be noted in the claims 
file.

2.  The veteran should be requested to 
provide his service number, the 
approximate dates (month, or season, and 
year) of his hospitalization, and the 
specific organizational assignments 
(company, battalion, regiment, 
division/squadron, group, wing, etc.) at 
that time.  If not already done, this 
information should be submitted to the 
NPRC so that an alternate records search 
may be performed.

3.  The veteran should be informed that he 
may submit other types of evidence, 
including "buddy statements" from fellow 
servicemembers, statements from friends 
and family who knew the veteran before 
service or shortly thereafter, and letters 
that were written while the veteran was in 
service, to support his claim.  Personal 
statements from friends, family, or other 
servicemembers should include the writer's 
personal statements and observations with 
respect to what the veteran was like 
before, during and/or after service.  Of 
particular importance are statements from 
individuals who can describe ways in which 
the veteran changed during this period.  
Any evidence received in response to this 
request should be associated with the 
claims folder.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



